Citation Nr: 0407870	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  97-26 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1978 to 
July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO, in pertinent part, denied the issues of entitlement to 
service connection for a psychiatric disorder other than 
post-traumatic stress disorder (PTSD) and for a low back 
disability.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

With regard to the claim for service connection for 
psychiatric disorder other than PTSD, the Board notes that, 
in April 1979 during active military duty, the veteran 
underwent a psychiatric evaluation.  In particular, this 
examination demonstrated normal behavior, full alertness, 
full orientation, a level mood, a clear thought process, 
normal thought content, and good memory.  The examiner 
concluded that the veteran was mentally responsible, able to 
adhere to the right, and able to distinguish right from wrong 
and that he had the capacity to understand and to participate 
in board proceedings.  At the separation examination 
conducted in April 1979, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
frequent trouble sleeping as well as nervous trouble.  This 
examination demonstrated that the veteran's psychiatric 
system was normal.  Three months later in July 1979, the 
veteran reported that there had been no change in his medical 
condition since his separation examination.  

In a letter dated in June 1997, a private psychiatrist noted 
that he had treated the veteran since June 1990 for dysphoric 
syndrome.  In addition, the psychiatrist expressed his 
opinion that the veteran's mood disorder "was precipitat[d] 
during his active duty in the Army."  

Further review of the claims folder indicates that the 
veteran has not been accorded a VA psychiatric examination at 
any time during the current appeal.  In view of this fact as 
well as the in-service complaints of frequent trouble 
sleeping and nervousness, the post-service diagnosis of 
dysphoric syndrome, and the post-service private 
psychiatrist's opinion associating the veteran's diagnosed 
psychiatric disability with his service, the Board finds that 
a remand is necessary to accord the veteran a VA psychiatric 
examination.  Such evaluation should include the examiner's 
medical opinion regarding the etiology of any diagnosed 
psychiatric disorder other than PTSD.  

With regard to the claim for service connection for a low 
back disability, the Board notes that the service medical 
records indicate that, in February 1979, the veteran sought 
treatment for complaints of low back pain for the past five 
months.  He denied having a history of trauma.  A 
neurological evaluation was within normal limits.  The 
examiner concluded that the veteran's back was within normal 
limits and assessed nonspecific low back pain.  At the April 
1979 separation examination, the veteran reported that he was 
experiencing at that time, or had previously had, recurrent 
back pain.  This evaluation demonstrated that the veteran's 
spine was normal.  Three months later in July 1979, the 
veteran reported that there had been no change in his medical 
condition since his separation examination.  

According to post-service medical records, in August 1990, a 
private evaluation provided a diagnostic impression of 
lumbosacral strain.  X-rays taken of the veteran's 
lumbosacral spine in the same month reflected slight 
narrowing of the L2-L3 and L3-L4 interspaces.  A computed 
tomography scan completed on the veteran's lumbosacral spine 
in the following month showed a central bulging disc at the 
L4-L5 level with hypertrophied ligamentum flavum posteriorly.  
Magnetic resonance imaging completed on the veteran's lumbar 
spine in April 1991 indicated the presence of a herniated 
intervertebral disc at L5-S1, L4-L5, and L3-L4; partial 
desiccation and narrowing of the intervertebral space at the 
L3-L4 level; desiccation of the intervertebral disc at the 
L4-L5 and L5-S1 levels; and partial loss of lordosis of the 
visualized lumbar spine.  A private neurological evaluation 
completed in March 1992 provided diagnoses of herniated discs 
at L3-L4 and at L4-L5 as well as recurrence of radiculopathy 
at L5-S1.  

A subsequent report of a private psychiatric evaluation 
completed in August 1995 indicated that the veteran's medical 
history included lumbar disc herniation.  Additionally, a 
July 1997 private medical record reflects a diagnosis of 
post-operative laminectomy residuals including multiple 
radicular pain associated with severe muscle spasm of the 
dorsal and lumbar musculature.  

A review of the claims folder indicates that the veteran has 
not been accorded a VA examination of his lumbar spine at any 
time during the present appeal.  In view of this fact as well 
as the veteran's in-service complaints of low back pain and 
the multiple post-service diagnoses of lumbar spine 
disabilities, the Board finds that a remand is necessary to 
accord the veteran a pertinent VA examination.  Such 
evaluation should include the examiner's medical opinion 
regarding the etiology of any diagnosed low back disability.  

Moreover, at a personal hearing conducted before a hearing 
officer at the RO in December 1997, the veteran testified 
that he is receiving disability benefits from the Social 
Security Administration (SSA).  Hearing transcript (T.) 
at 10.  Included in the claims folder is a copy of a March 
1992 decision awarding such benefits to the veteran.  
According to this document, the basis for the grant of 
disability benefits to the veteran was his severe recurrent 
herniated nucleus pulposus at L4-L5 and L5-S1 following an 
hemilaminectomy with disc removal as well as S1 
radiculopathy.  

A review of the claims folder indicates that no attempt has 
been made to obtain copies of the medical records used as a 
basis for the SSA's decision.  On remand, therefore, the RO 
should attempt to procure all such available medical reports.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that, with regard to the 
claims on appeal, all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should obtain copies of the 
medical records used in support of the 
March 1992 decision awarding SSA 
disability benefits to the veteran.  All 
such available documents should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disability other than PTSD that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any psychiatric 
disability other than PTSD that he may 
have.  In particular, the examiner should 
specifically state whether a diagnosis of 
a psychiatric disability other than PTSD 
is appropriate.  If so, the examiner 
should then express an opinion as to the 
etiology of such a disorder.  
Specifically, the examiner should express 
an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the diagnosed psychiatric disability 
other than PTSD is in any way related to 
the veteran's active military service.  
The examiner should address the June 1997 
opinion set forth by Dr. Carlos Vargas, 
who stated that the veteran's "mood 
disorder was precipitate[d] during his 
active duty in the Army."  

4.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an appropriate VA examination to 
determine the nature, extent, and 
etiology of any diagnosed low back 
disability that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any low back disability 
that he may have.  In particular, the 
examiner should state whether a diagnosis 
of a low back disability is appropriate.  
If so, the examiner should then express 
an opinion as to the etiology of such a 
disorder.  Specifically, the examiner 
should express an opinion as to whether 
it is more likely, less likely, or as 
likely as not that the diagnosed low back 
disability is in any way related to the 
veteran's active military service, 
including the in-service episode of 
treatment for low back pain in February 
1979.  

5.  The RO should then re-adjudicate the 
issues on appeal.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in September 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



